          Case 2:03-cr-00371-MCE-EFB Document 1176 Filed 06/26/20 Page 1 of 2


1    BRIAN C. McCOMAS
     California SBN 273161
2    The Law Office of B.C. McComas, LLP
     PMB 1605, 77 Van Ness Ave., Ste. 101
3    San Francisco, CA 94102
     Telephone: (208) 320-0383
4    Facsimile: (415) 520-2310
     Email: mccomas.b.c@gmail.com
5
     Attorney for Defendant
6    SHONDOR JANELL ARCENEAUX
7
                                UNITED STATES DISTRICT COURT
8
                    IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                      )   Case No.    2:03-CR-00371-MCE-EFB
11                                                  )
                    Plaintiff - Respondent,         )
12                                                  )   STIPULATION AND ORDER
            vs.                                     )   REGARDING BRIEFING SCHEDULE ON
13                                                  )   DEFENDANT’S FORTHCOMING
     SHONDOR JANELL ARCENEAUX,                      )   AMENDED MOTION FOR REDUCTION
14                                                  )   IN SENTENCE AND COMPASSIONATE
                    Defendant - Petitioner.         )   RELEASE
15                                                  )
                                                    )
16                                                  )
17
                                              STIPULATION
18
                                              BACKGROUND
19
            1.      Defendant Arceneaux filed a pro per motion for reduction in sentence and
20
     compassionate release on May 4, 2020.        Docket No. 1160.      Counsel was appointed for
21
     defendant on June 1, 2020. Docket No. 1163. Counsel intends to file an amended motion for
22
     reduction by July 6, 2020. The parties desire to stipulate to a briefing schedule for the amended
23
     motion. Counsel for respondent does not oppose this request.
24

25




                                                    -1-
          Case 2:03-cr-00371-MCE-EFB Document 1176 Filed 06/26/20 Page 2 of 2


1           2.      Arceneaux will file the amended motion by July 6, 2020. Counsel for respondent
2    will file an opposition by July 20, 2020. Arceneaux will file a reply by July 27, 2020.
3    IT IS SO STIPULATED:
4
     DATED: June 23, 2020                         McGREGOR W. SCOTT
                                                  United States Attorney
5
                                                  /s/ Jason Hitt
6                                                 JASON HITT
                                                  Assistant U.S. Attorney
7
     DATED: June 23, 2020                         /s/ B.C. McComas
8                                                 BRIAN C. McCOMAS

9                                                 ATTORNEY FOR DEFENDANT
                                                  SHONDOR ARCENEAUX
10

11                                               ORDER

12          IT IS SO ORDERED.

13
     Dated: June 26, 2020
14

15

16

17

18

19

20

21

22

23

24

25




                                                    -2-
